Citation Nr: 1506072	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-23 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
Wichita, Kansas


THE ISSUE

Entitlement to an earlier effective date prior to May 12, 2009 for the grant of special monthly compensation based upon loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In December 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDINGS OF FACT

1.  There was no claim, formal or informal, of entitlement to special monthly compensation for loss of use of a creative organ filed before April 7, 2010.

2.  The Veteran was first diagnosed with erectile dysfunction on May 12, 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 12, 2009, for the grant of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5101, 5110, 7105; (West 2002); 38 C.F.R. § 3.151, 3.400, 3.350 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The question of the appropriate effective date to be assigned is a downstream element of the award of service connection, and no further notice is required.  Hart v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, the Veteran has made no such assertions of prejudice.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied in regards to the earlier effective date claim.  The Veteran is not alleging that there are any outstanding documents related to the claim.  Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

II.  Earlier effective date

The Veteran contends he is entitled to an earlier effective date of March 25, 2008 for his award of special monthly compensation for loss of use of a creative organ.  He asserts that treatment for prostate cancer that he received in March 2008 caused the onset of erectile dysfunction.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Under 38 C.F.R. 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital pertaining to the service-connected disability will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination report will be accepted as the date of claim.  38 C.F.R. 3.157(b).

The Veteran's claim seeking service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ was received on April 7, 2010.  A review of the Veteran's claims file reveals no other applications or statements on the part of the Veteran filed prior to April 7, 2010 that can be interpreted as an informal claim for benefits concerning this issue.

The Board has noted that the Veteran filed his initial claim for service connection for prostate cancer in March 2008, but the application made no mention of erectile dysfunction.  Private treatment records were obtained showing that he had been newly diagnosed prostate cancer in February 2008.  In March 2008, he chose to undergo intensity modulated radiation therapy (IMRT) with hormonal therapy.  Another record dated in March 2008 notes injections of Lupron were given.  Subsequently, in a rating decision of May 2008, the RO granted service connection for prostate cancer and assigned a 100 percent rating.  The RO confirmed that rating in a decision of August 2008.  Those decisions were not appealed and became final.  

A VA treatment record dated in July 2008 noted frequency of urination and diarrhea.  A private treatment record dated in May 2009 notes a diagnosis of organic impotence due to carcinoma of the prostate.  A VA treatment noted dated in June 2009 noted a complaint of incontinence, urgency and impotence.  It was noted that he had a history of Lupron Depo for 8 months and cryo surgery in January.  

In a January 2011 rating decision, the Veteran was awarded service connection for erectile dysfunction as secondary to the service-connected residuals of prostate cancer.  He was also awarded special monthly compensation based on the loss of use of a creative organ, effective December 29, 2009, the date VA treatment records reflect he was diagnosed with erectile dysfunction.  In an August 2014 Supplemental Statement of the Case, the Veteran was granted entitlement to an earlier effective date of May 12, 2009 based upon earlier medical evidence which reflected that he was diagnosed with organic impotence as secondary to his prostate cancer. 

The Veteran contends that he should be granted an earlier effective date of March 25, 2008 for special monthly compensation.  In statements he made in his August 2012 substantive appeal (VA Form 9), the Veteran claimed that a VA treatment record dated as early as July 25, 2008 reflects that he had spoken with his doctor about problems he was having with impotence as a side effect of his prostate cancer treatment, which began in March 2008.  The Board has reviewed this July 25, 2008 VA treatment record, which notes that the Veteran was diagnosed with prostate cancer in February 2008, and had developed frequency in urination and diarrhea from his radiation therapy.  However, the record makes no mention of the Veteran's erectile dysfunction and does not reflect that the Veteran had discussed any symptoms of erectile dysfunction with his treating doctor.  

Further, the Veteran has submitted evidence reflecting that he began treatment for prostate cancer in March 2008 using Lupron Depot.  He also submitted a list of potential side effects of the drug, which includes impotence and decreased libido.  However, a review of the medical evidence in the Veteran's claims file does not show that the Veteran had sought treatment or was diagnosed with erectile dysfunction prior to May 12, 2009.  Moreover, the Board notes that the rating decisions of 2008 which granted compensation for prostate cancer, but which did not grant special monthly compensation, are final and are not subject to revision except on the basis of clear and unmistakable error which has not been alleged in this case.  Therefore, the Board has no basis upon which to assign an earlier effective date for special monthly compensation based on loss of use of a creative organ.  

Accordingly, entitlement to an effective date prior to May 12, 2009 for the award of special monthly compensation for loss of use of a creative organ is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an earlier effective date prior to May 12, 2009, for grant of special monthly compensation based upon loss of use of a creative organ, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


